POWELL, Judge.
Hubert Johnson, hereinafter referred to as defendant, was charged by information filed in the county court of Canadian County with unlawful possession of intoxicating liquor, was tried before a jury, convicted and his punishment fixed at a fine of $100, and thirty days imprisonment in the county jail.
The within appeal was lodged in this court on July 25, 1956, and no brief has been filed, and when the case came on for oral argument, no one appeared on behalf of the defendant. We are not required •by terms of the applicable statute, 20 O.S. A. § 47, to file a formal opinion.
In Wilson v. State, 89 Okl.Cr. 421, 209 P.2d 512, 513, rehearing 212 P.2d 144, we said:
“Where the defendant appeals from a judgment of conviction and neither any brief is filed nor appearance for oral argument- - made, this court will examine the record and evidence and if no error prejudicial to'' the substantial rights of the defendant is apparent, will affirm the judgment.”
' We have carefully read the record. We shall not treat the issues presented by the petition in error other than to say that the trial court did admit some hearsay evidence, and that the county attorney was permitted to ask one of the officers if he had not searched the premises before. It does appear that this was prior to occupation by the defendant. By reason of the matters mentioned, we feel that the fine of $100 imposed should be reduced to $50.
The judgment appealed from of a $100 .fine and thirty days in jail is modified to a fine of $50, and thirty days in the county jail, and as so modified is affirmed.
JONES, P. J., and BRETT, J„ concur.